Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2018

                                      No. 04-18-00616-CR

                                        Romeo ADAMS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9532
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The reporter's record was due October 22, 2018, but it was not filed. After the court
notified the reporter the record was late, Debra A. Doolittle filed a request for an extension of
time to file the record. We grant the motion and order Ms. Doolittle to file the reporter's record
by November 21, 2018.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court